1. Christian communities in the Middle East (debate)
The next item is the debate on seven motions for resolutions on Christian communities in the Middle East.
author. - (IT) Madam President, ladies and gentlemen, religious freedom is an objective factor in recognising respect for human rights. The violence suffered by Christians around the world is both an affront and a challenge to human dignity.
I intended to table this draft resolution at the last plenary in October, but the coordinator of the political groups asked me to postpone the resolution until the November plenary, to give us time to prepare a more detailed text backed by a broader consensus. In the text that we will be voting on this afternoon, which is the result of a compromise between socialists, liberals, the Union for Europe of the Nations Group and the Independence and Democracy Group, the salient features of the initial draft resolution have remained.
We have also been able to insert concrete references to acts of violence and abuses committed this year not only in the Middle East, but in other parts of the world against Christian communities. These events mainly concern Iraq, Egypt, Pakistan, Turkey, China and Vietnam, and in fact the intense coordination carried out in the last few days and the consequent unearthing of numerous episodes that have occurred outside the Middle East has led us to find a new, more fitting title, which is 'serious events which compromise Christian communities' existence and those of other religious communities'.
Obviously the text does not include all violence perpetrated against Christians, such as in Eritrea and North Korea. However, ladies and gentlemen, I would ask you to recognise the political message of this text, which is also aimed at those countries and incidents that have not been mentioned. From the outset, having to liaise with other groups has allowed me to clarify that this resolution in no way intends to rekindle conflict between civilisations. Europe has always been first in line when it comes to protecting minority rights and cannot continue to ignore the increasing harm being inflicted on so many Christians.
Today, ladies and gentlemen, our Parliament can express itself on an urgent and important subject, for the protection of life and religious freedom, not only of Christians, but of millions of people of all faiths. I would therefore ask...
(The President cut off the speaker)
author. - Madam President, I speak on behalf of the Socialist Group to give our total support to this joint motion for a resolution on religious persecution.
In one minute I can only touch on some elements of that resolution, and want to focus on the plight of the indigenous Christian community in Iraq, which at one time represented almost 10 % of the population. As someone who supports and is supported by the Save the Assyrians campaign, I have to say that this Parliament is wont to rest on compromising consensus, which sometimes results in a levelling and a loss of meaning.
That is true of this resolution. Recital K deplores the situation of Assyrian villages in Turkish border areas. Why? Because the Turkish Government is actually shelling Assyrian villages, claiming that they contain PKK militants, which seems to be an unlikely situation. In recital S it also refers to the situation in Syria, to where tens of thousands, if not hundreds of thousands, of refugees have fled from Jordan and Iraq, but the border is now being closed.
What is needed is help and assistance.
Madam President, may I begin by expressing my satisfaction and by thanking the other co-authors of the resolution dealing with such an important problem as the events surrounding Christian communities in certain Middle Eastern states, as well as on a world scale.
At the same time, as one of the signatories to this resolution, I would like to emphasise that a guarantee of religious freedom is the first step towards assuring fundamental human rights, and the instances of persecution of Christians that occur around the world are a basic example of violation of these rights.
Furthermore, while mindful of the fact that we are seeing a lack of any reaction on this matter from authorities, institutions and political movements around the world, I would like once again to stress the significance of the resolution under discussion for defence of the rights of Christians and to emphasise that the Union for Europe of the Nations Group fully supports it.
author. - (FR) Madam President, I dare not think what the expressions on the faces of my PPE fellow Members would be if they found out that a resolution on Muslim communities in Europe had been adopted by the Gulf States or by ASEAN. It would be felt as a nasty shock, a sign of aggression, an unacceptable intrusion by a religious authority in a non-EU country into relations between our Member States and religious minorities. Do not do unto others what you would not have them do unto you is also a Christian precept.
Seriously, would such a resolution be perceived as a call for tolerance and intercultural and religious dialogue? Certainly not! The European Union, so proud of its values, would be well advised to demonstrate on these ultra-sensitive issues a modicum of discernment and respect for international conventions.
To tackle violations of the rights of people from religious minorities, to condemn the murder of Christians or restrictions on freedom to worship, we have a choice between two equally well-founded approaches. The first is to talk to a country, on the basis of its international commitments and the agreements between us, and ask it to investigate, try those responsible, and ensure the rights of religious minorities are respected, and that is what we do here regularly.
The second approach is that taken by the United Nations, through a resolution tabled by 12 countries and by all the EU states, concerning the elimination of all forms of intolerance and discrimination based on religion, beliefs, and freedom of thought and conscience because, in international law - and this is very valuable - they are linked. An individual's rights to belief, to religion, to thought and to conscience are interdependent.
What will we be doing today if we adopt this unacceptable text you are proposing? We will be ignoring the work being done by our Member States at the United Nations and taking a different approach which is likely to encourage certain countries to exploit religious issues in their international relations. We will be going against the balanced approach recommended, for example, by Mrs Jahangir, United Nations Special Rapporteur, currently under house arrest in Pakistan, and at the end of the day we will also be making the situation of religious minorities throughout the world, including Christians, more fragile.
Once again, together with experts working on religious freedom, such as Christian Solidarity Worldwide, I say that this resolution simply increases the danger for those we want to protect.
author. - (NL) Madam President, ladies and gentlemen, if we really have fundamental rights at heart, we cannot fail to be concerned by the precarious position of Christian communities in the Middle East. The present motion for a resolution spurs all the European institutions on in this regard.
A recent delegation visit by our Parliament gave us more insight into the daily life of Lebanese Christians. They fear ending up in a kind of second-class position like their co-religionists in almost all the countries of the region.
They are faced with a direct choice between personal safety and personal dignity, their religious convictions. Today's Lebanese Christians want to retain both.
The actual political violence of recent years is now directly affecting Christians in the land of the cedar. An informant in Lebanon said just this week that, even though Christians are not the primary targets, the majority of politicians assassinated are from Christian backgrounds, as are the journalists who have become the target of attacks, and this intimidates the Christian population in Lebanon.
author. - Madam President, for thousands of years man's presence on earth has been subjected to the perils of lethal forces outwith his powers of defence or understanding. Such forces range from disastrous natural phenomena to incomprehensible somatic and mental illnesses. Man's powerless status has been made easier to cope with through his belief in a superpower entity he called 'God'. Different human groups developed a different understanding and a different approach to God.
The result has been the creation of a large number of religions. Such religions are, of course, man-made and not God-made and therefore suffer from several weaknesses. Such weaknesses include fanaticism, dogmatism and failure to accept other people's right to believe differently. These weaknesses differ in number and in intensity amongst different religions and unfortunately they have often been exploited by extremist religious leaders and unscrupulous politicians.
This has led to religious wars and to the committing of despicable crimes against human beings in the name of religion. Both Christianity and Islam, two of mankind's main religions, have not been exempt from these sad inflictions and history is full of shameful examples to illustrate the point. Of course, with the passage of time, most religions became more mature and more humanistic and this is certainly true with Christianity. But this change has not happened with some other religions, unfortunately.
This is why in some countries, mainly Islamic countries, Christians are being persecuted, sometimes with extreme criminal vigour and sometimes with the consent of political groups and even governments. This is indeed a very sad state of affairs, which involves a range of countries or regions worldwide - some of them have already been mentioned in this Chamber today - but it is more specific in the Middle East.
With this resolution we hope to bring attention to the persecution of Christians in these countries and hopefully to help in making sure that the authorities, both political and religious, in such countries fully understand that such aggressive behaviour is neither compatible with the principles of respect for human rights nor with the true teachings of a caring religion.
Thank you Madam President, as you can see I still have 20 seconds to spare!
author. - (NL) Madam President, the Christian communities in the Middle East date back to the early years of Christianity. They predate both Christianity in Europe and Islam in the Middle East.
Yet these days they are often seen as an alien element in what is now a predominantly Islamic area. This is not merely the result of religious intolerance from certain quarters within Islam; the blame also lies with Europe.
Three times in history, Europe and Christianity have aroused aversion and hatred in that region. The first time was the crusades in the late Middle Ages, when occupying European armies took control of sites holy not only to Christians but also to Jews and Muslims. The second time followed the collapse of the Ottoman Empire at the beginning of last century, when Egypt, Sudan, Jordan and Iraq came under British colonial control and Syria and Lebanon under French colonial control.
We are currently in the third phase. Europe's positions on Israel, Palestine and Iraq arouse great opposition in the Middle East, where Europe is suspected of focusing primarily on its own energy supplies, on safeguarding its own transport routes and on giving preferential treatment to those ethnic or religious minorities best disposed towards it.
One possible consequence is that Christian minorities may be unable to hold their own in the Middle East in the long term and be doomed to flee to Europe. Giving Christians and Jews in the Middle East leeway is a better solution, as indeed Europe must do to its Islamic minority.
on behalf of the PPE-DE Group. - (DE) Madam President, if you will pardon my saying so, Mrs Flautre is talking nonsense. Muslims do a huge amount for Muslim minorities. We support Muslim and other religious minorities. However, it is unfortunately true that if we do not do anything for Christians, nobody will.
The Islamic or Arab League has never championed the rights of Christians as we have the rights of Muslims. It is therefore high time that we put this matter on the agenda. It is an act of justice, whereby I must say emphatically that the problem is not Islam. Christians in the Middle East have survived 1 200 years under Islamic rule. It is in our supposedly so advanced age that they are seriously endangered, especially in Iraq, which is occupied by the West.
We must acknowledge our own responsibility to make it possible for them to survive and live in freedom and dignity. Most religious persecution takes place in communist China, in pseudo-Christian nationalist Russia, in communist dictatorships - and also under Islamic regimes. For me, Islamism is simply a perverse dictatorship and ideology of the twentieth century. We Europeans have a duty in this regard, and we shall perform it.
(Applause)
on behalf of the PSE Group. - (PT) Madam President, congratulations to the authors of this joint motion. I should like to mention that it is appropriate to remember that before the persecution of Christians we had the persecution, for example, of the Jews, and we had and still have persecution of the Yazidis, the Mandians and the Muslims themselves, whether Shiite or Sunni, in Iraq.
It would not be fair or proportionate to compare what is happening in Iraq to what is happening in Europe. In fact it must be remembered that those who are persecuted in Iraq unfortunately do not have, in Europe, the protection to which they are entitled, whether Christian or non-Christian. There are absolutely incredible cases of a total lack of sensitivity on the part of our European Union as regards persecuted Iraqis. May I end by reminding you, not to detract from all others, of Father Ragheed Ganni and the entire congregation of the Church of the Holy Spirit in Mosul, perhaps the most monstrous crime committed this year.
on behalf of the UEN Group. - (PL) Madam President, we are talking here today about the brutal persecution of Christians, particularly in the Middle East. We should not lose sight of the fact that Christians are persecuted throughout the world, however, and I do not agree with what Mr Casaca said about there being very many religious minorities who are persecuted.
Please could he provide examples of where these minorities are being persecuted on any major scale; I am not talking about the chance killing, however reprehensible, of an infidel, but of cases where another religion is persecuted in the way that Christians are persecuted. I fully agree with Mr Posselt, and I agree with much else that has been said, where dozens of examples of persecution of Christians have been mentioned, but not, as Mr Casaca claims, of many other religions. It is not true. Christians are the main objects of persecution, and it is mainly Christians who are persecuted.
Yesterday in Parliament we heard a speech from President Sarkozy, who spoke of the need to defend Europe's identity. What is this identity? Who will defend us if we do not defend ourselves and the roots of our identity? Christians in the Middle East bear witness to our European identity. They have been there for 2 000 years and we must defend them if they are to remain there.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I believe that today, with this motion for a resolution, we are taking an important step, because this Parliament must always condemn acts and events that endanger the lives of men and women on the grounds of their faith, religious beliefs or political opinion.
Religious freedom is a value that we must bring to the fore. Although it is true that in some cases Christians risk persecution and criminalisation, it is for this reason that Parliament must protect and defend them, just as this Parliament has always protected and defended Muslim citizens who have been the victims of discrimination in the West. We believe that all religions can play a positive role, a peacekeeping role, to encourage respect for diversity. For this reason we must strongly condemn any form of religious fundamentalism, which is so often a factor in conflict. I believe that this Parliament must always endeavour to listen and promote interreligious dialogue.
There are some notable examples that show how it is possible to construct a solution in which religions can listen to each other and build on common ground. I am also anxious to recall the sacrifice of some Catholics, some Christians, who have fought to free the poor, for peoples and for social liberation. This is why our group is voting in favour of this resolution, in memory of priests such as Peppino Diana and Pino Puglisi, who died because of their stance against the mafia and organised crime in general.
on behalf of the IND/DEM Group. - Madam President, I welcome this joint motion for a resolution, since I regard it as vital that we protect Christian minorities in Africa, Asia and the Middle East. It is important that we protect all religious communities from persecution. I regard it as appalling that people have to face constraints in their daily routine, in what they can do and where they can go, in their ability to own property and to get an education or a job, as well as threats on their life, because of their Christian affiliation.
The freedom of religious observance is a fundamental human right and thus it is essential that governments ensure that even the religious minorities in their countries can practise their beliefs free from any restraint, that is to say without there being a threat to their life or anything else.
Muslims must realise that they must promote the principle of religious freedom and tolerance, the same freedom and tolerance for their adherence that they enjoy and expect to enjoy in our countries, many of which have large Christian populations.
(FI) Madam President, I set great store by Mr Mauro's initiative. Every day peace-loving Christians are under threat of systematic oppression and are used as scapegoats in crises they are not involved in. This is totally reprehensible and an issue it is necessary to highlight. Actually to improve the position of Christians, however, it is important to understand the problem as part of a wider whole. It is not only Christians who are having difficulties, but in many countries Muslims, Buddhists, Hindus, Jews, Sikhs and Ahmadis also have problems. The list is long.
Freedom of religion is essential for a society which respects human rights and civil liberties. It is, as it were, a meta-right, in practice a prerequisite for the existence of other human rights, which reflects the condition of society as a whole. If a society starts to get ill, it is visible first in the shape of restrictions on freedom of religion and in the status of religious minorities. For this reason we have to show our firm support for the United Nations General Assembly Resolution on freedom of religion.
It is worth noting that in many countries, like Pakistan and Indonesia, religious communities are striving jointly to establish freedom of religion and the protection of minorities. Religion itself might therefore also be a solution. A pluralist dialogue always leads to less tension and benefits freedom of religion and society as a whole.
(PT) The persecution of religious minorities in many countries should make us reflect upon the fragility of the aspects of civilisation which we think we have achieved. Religious freedom is an essential and inalienable pillar of universal human rights. Despite the laudable intentions, this resolution is incomplete.
The EP must speak up about the persecution of Christian minorities in particular, but first on all forms of intolerance and discrimination based on faith or religion which, in fact, affect all religious communities. We should also be worried about Islamophobia and anti-Semitism which are on the increase in Europe and elsewhere. If we focus almost exclusively on discrimination against Christians, we might give the wrong impression. It therefore needs to be stressed that the EP fully supports the resolution on the eradication of all forms of intolerance and discrimination based on religion or belief presented by the EU Member States to the UN General Assembly.
- (PL) Madam President, the Middle East also has its Christian roots. Regardless of the differences between them, the Christians there have managed on many occasions to demonstrate that they are able to live alongside Muslims, Jews or followers of other religions in peace and mutual respect.
Lately, however, we have seen actions by adherents of the Islamic faith that have come down to a practical implementation of the false notion that being anti-Christian shows what a good Muslim you are. The Lebanese journalist Hazem Saghieh made this point recently. Numerous and often drastic instances of violations of the rights of people who, solely because of their Christian faith, are treated as second-class citizens are evidence of the violation of the fundamental principle of human freedom: the freedom to practise a faith.
The question needs to be asked: What can we in the European Union, which is open to and respects the rights of Muslim co-citizens, do for Christians who do not even have a modest fraction of such rights in those countries? Where is there the slightest reciprocity? There is none to be found in religiously motivated murders, nor in widespread discrimination, nor in the failure to give consent to the building of Christian churches, nor in the ruination of memorials to Christian culture.
The whole world wants peace, and people want freedom, including religious freedom.
- (PL) Madam President, the current political situation in the Middle East means that Christians who live in that region are feeling increasingly threatened. One reason for this is the rise in the influence of Islamic fundamentalists, who heap blame on them for every failure suffered by the people of the region. Because of their religious ties with people in the West, they are also accused of westernising the traditional social structures, about which people in the Middle East are very unwilling to speak.
One way in which the fundamentalists express their dissatisfaction is by organising anti-Western demonstrations, during which they destroy symbols associated with Christianity and shops run by Christians. In extreme cases even murders are committed. The passiveness of governments means that increasing numbers of Christian families are deciding to emigrate.
The resolution outlines a number of problems encountered by Christians in the Middle East. These are not all the examples, however, so in my view the European Parliament should prepare a full-scale report on the situation of Christians in the Middle East, or the situation of religious faiths generally. We should also give some thought to how to conduct a dialogue between civilisations that enables Christian society and Muslim regions to be involved effectively.
- (PL) Madam President, I congratulate Mr Mauro. I have no doubts whatsoever about this resolution. I support it wholeheartedly. The only problem is whether we are effective, whether we will be effective and whether we will change anything. There are three ways in which we can act.
The first way is through diplomatic pressure. That is what we are currently doing. European governments need to be mobilised too, however. Every diplomat should bear this in mind. We must push for such actions in bilateral and multilateral talks. The only way to get a good result here is through large-scale diplomatic pressure.
The second way is through economic sanctions. I know from my own country's experience 20 or 30 years ago what economic sanctions meant for the Communist government in Warsaw - well selected sanctions, so as not to cause harm to citizens. We must use this method too.
The final way is through thorough analysis of our actions, because countries in the Middle East and other parts of the world have their ups and downs. This also depends on our actions, which are not always very coherent or prudent. This means intervention, cultural events, and also speeches from diplomats. We do not want to hide our convictions. Quite the contrary - we want to show them clearly. However, we must act not only firmly but also judiciously.
Member of the Commission. - Madam President, the Commission is aware of and strongly condemns discrimination on the grounds of religion and belief. Our policy is to fight all types of discrimination, and we do it in bilateral relations and multilateral forums such as the UN.
At the UN General Assembly, the EU has taken the approach of tabling its customary resolution on the elimination of all forms of intolerance and discrimination based on religion or belief. Last year, the consensus on the text of the resolution gathered a record 99 co-sponsors.
Together with the Member States, we are paying very close attention to the human rights and democracy situation in partner countries. We raise those issues in political dialogue meetings via demarches and public statements, reminding partners of their commitments under international law prohibiting discrimination on any grounds.
The EU is actively seeking to advance the cause of human rights protection under the Neighbourhood Policy. The European Neighbourhood Policy action plans cover a wide range of issues in this regard. The individual meetings of the Subcommittee on Human Rights with Jordan, Israel, Morocco, Lebanon and Tunisia have already reviewed the progress made in the implementation of the ENP action plans' commitments on human rights and fundamental freedoms. The first meeting of the Human Rights Subcommittee with Egypt is scheduled for later this month.
In parallel with bilateral contacts with governments and support for political reforms, we are supporting non-governmental organisations worldwide that are active in protecting and promoting human rights. We believe that human rights defenders play an indispensable role in society.
We find it equally important to maintain and further increase freedom of religion in Europe. The EU can show and share good practices.
Mr Casaca has asked to make a personal statement, in accordance with Rule 145 of the Rules of Procedure.
(PT) Madam President, I am sorry if I did not make myself sufficiently clear. I stand in total and unreserved solidarity with the Christian communities persecuted throughout the Middle East, especially in Iraq. I merely pointed out, and I intend to provide my fellow member with everything he regards as necessary, that such persecution was unfortunately not confined to the Christian community and that the Yazidi community, the Mandian community, the Shiites and Sunnis themselves, who are outside the majority communities, have also been subject to terrible persecution in that country; that is a fact that no one can ignore. I just wanted to stress that and say that I am willing to provide all the documentation required.
Mr Casaca, you have exceeded the time limit for making a personal statement.
The debate is closed.
The vote will take place at the end of the debate.